Citation Nr: 0619925	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to a service-connected back 
and hip condition.  

2.  Entitlement to service connection for a bilateral 
shoulder condition, claimed as secondary to a service-
connected back and hip condition.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Counsel 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1985.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a bilateral shoulder condition and a bilateral knee 
condition, claimed as secondary to a service-connected back 
and hip condition.  The veteran perfected an appeal of these 
issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence shows that the 
veteran's bilateral shoulder condition was not incurred in or 
aggravated by service, and is not related to a service-
connected disability.  

3.  The preponderance of the evidence shows that the 
veteran's bilateral knee condition was not incurred in or 
aggravated by service, and is not related to a service-
connected disability, nor was arthritis shown within one year 
following discharge from service.  




CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by service or by a service-connected disability.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by service or by a service-connected disability, 
nor may service incurrence or aggravation be presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at his August 2003 hearing; service 
medical records; VA medical records; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury, or is aggravated by a service-connected 
condition.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 
Vet. App. 439 (1995).  

Bilateral Shoulder Disability

Service medical records do indicate a complaint of left 
shoulder pain following his December 1980 car accident.  
However, no chronic left shoulder condition was noted during 
the remainder of service, nor was any shoulder disorder noted 
on the October 1984 service examination or the July 1986 
post-service examination.

The Board notes that the veteran's VA outpatient treatment 
records reveal complaints of bilateral shoulder pain.  
However, the only medical opinion of record addressing the 
etiology of the disorder is the December 2003 VA examination.  
In the examination report, the examiner provided a diagnosis 
of bilateral impingement syndrome and rotator cuff 
tendonitis, and concluded that the disorder was not related 
to the veteran's service-connected back and pelvic 
disabilities.  The examiner noted that the veteran's recent 
shoulder problems may be associated with his repetitive 
overhead job duties.  In rendering this opinion, the examiner 
reviewed the claims file, and actually remarked on the 
notation in the service medical records regarding the left 
shoulder pain.  He concluded that the lack of any ongoing 
shoulder complaints following the accident, and the veteran's 
statement that his current problems date from about 2 to 3 
years ago, rendered it unlikely that the shoulder complaints 
are related to service.  

In the absence of any competent medical evidence linking a 
shoulder disability to service or a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
bilateral shoulder disability, on a direct or secondary 
basis, and the claim must be denied.  


Bilateral Knee Disability

With regard to the veteran's knee disabilities, there are 
conflicting medical opinions regarding the etiology of the 
veteran's bilateral patellofemoral syndrome and degenerative 
arthritis of the patellofemoral joint.   

A November 2002 VA treatment report entry written by Dr. 
Froehlich indicated that the veteran's pain did not seem to 
be referred from the hip or to be radicular, and indicated 
that an orthopedic referral was indicated.  A private report 
from Dr. Reilly dated in December 2002 noted that it would be 
reasonable to believe that veteran's bilateral knee 
disabilities could be related to his extensive back and 
pelvic fractures.  A January 2003 VA outpatient treatment 
note from Dr. Perkins, a staff physician, noted that the 
etiology of the veteran's knee pain was not clear.  He then 
opined that the veteran's knee pain may be secondary to his 
abnormal gait or possible nerve root impingement.  An 
orthopedic consult in January 2003 from Dr. Hershberger 
revealed that the veteran's knee pain was possible 
patellofemoral pain, but that his knee pain completely 
resolved following the epidural block for his back.  The 
physician wondered whether his knee pain was produced from 
the lumbar region. None of these opinions was based upon a 
review of the claims file. 

Conversely, a VA medical examination in August 2002 included 
the review of the entire claims file.  The examination 
included the results of an X-ray study of the knees, and 
resulted in a diagnosis of bilateral patellofemoral syndrome 
and degenerative arthritis of the patellofemoral joint.  The 
August 2002 examiner provided the opinion that the veteran's 
patellofemoral pain and degenerative arthritis are most 
likely not related to his service connected disabilities.  In 
February 2004, the VA examiner reiterated this opinion and 
noted that he had reviewed the contrary opinions, but 
disagreed with them. 

The opinion of the August 2002 VA examiner and February 2004 
addendum was based on review of the veteran's service medical 
records, a complete physical examination including the 
veteran's in-service injury and resulting symptoms, as well 
the opinions more favorable to the claim and the other 
evidence in the claims file.  In fact, this examiner 
referenced the conflicting opinions.  Because the opinion of 
the VA medical examiner was based upon a complete review of 
the veteran's claims file and a thorough examination of the 
veteran, the Board finds that opinion to be of greater 
probative weight than the other opinions.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Moreover, there are no opinions of record linking the 
veteran's bilateral knee disabilities to service.  The 
veteran's first complaint of leg pain was in March 1995, 9 
years after his discharge.  The Board notes that there is no 
evidence of a diagnosis of arthritis of the knees within the 
veteran's first post-service year, therefore service 
connection can not be granted on a presumptive basis.  

Accordingly, the Board finds that the preponderance of the 
competent evidence of record shows that veteran's knee 
disabilities are not related to his service-connected 
disabilities or service, and the claim must be denied.  

As a final matter, to the extent that the veteran's left knee 
symptoms represent radicular pain as noted on by the VA 
examiner, such symptomatology is considered in the evaluation 
of his service-connected low back disorder.  See 38 C.F.R. § 
4.14 (evaluation of the same disability or the same 
manifestations of a single disability under various diagnoses 
is prohibited).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to a service-connected back 
and hip condition is denied.  

Entitlement to service connection for a bilateral shoulder 
condition, claimed as secondary to a service-connected back 
and hip condition is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


